--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
EXHIBIT A
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 12:00 P.M. ON _______________.
 
SHARE PURCHASE WARRANTS TO PURCHASE SHARES OF COMMON STOCK OF


ANAVEX LIFE SCIENCES CORP.
 
 
THIS IS TO CERTIFY THAT _________________________, (the “Holder”) of
_______________ SHARE PURCHASE WARRANTS, has the right to purchase, upon and
subject to the terms and conditions hereinafter referred to, up to ______ fully
paid and non-assessable shares of common stock (the “Shares”) in the capital of
Anavex Life Sciences Corp. (hereinafter called the “Company”) on or before 12:00
p.m. on _______________ (the “Expiry Date”) at a price per Share of
US$_______________ (the “Exercise Price”) on the terms and conditions attached
hereto as Appendix A (the “Terms and Conditions”).
 
 
1.
One warrant and the exercise price are required to purchase one share.  This
certificate represents _______________ warrants.

 
 
2.
These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

 
 
3.
Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

 
 
 
IN WITNESS WHEREOF the Company has executed this Warrant Certificate this _____
day of _______________, 2010.

 
ANAVEX LIFE SCIENCES CORP.
 


 
Per:           
Authorized Signatory
 

 
 
1

--------------------------------------------------------------------------------

 
 
 
APPENDIX A
 
TERMS AND CONDITIONS dated _______________, 2010, attached to the Warrants
issued by Anavex Life Sciences Corp.
 
1.
INTERPRETATION

 
1.1           Definitions
 
In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:
 
 
(a)
“Company” means Anavex Life Sciences Corp. until a successor corporation will
have become such as a result of consolidation, amalgamation or merger with or
into any other corporation or corporations, or as a result of the conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter “Company” will
mean such successor corporation;

 
 
(b)
“Company's Auditors” means an independent firm of accountants duly appointed as
auditors of the Company;

 
 
(c)
“Director” means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a Board, or whenever duly empowered, action by an executive committee
of the Board;

 
 
(d)
“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
“Article” and “Section,” followed by a number refer to the specified Article or
Section of these Terms and Conditions;

 
 
(e)
“person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

 
 
(f)
“shares” means the shares of common stock in the capital of the Company as
constituted at the date hereof and any shares resulting from any subdivision or
consolidation of the shares;

 
 
(g)
“Warrant Holders” or “Holders” means the holders of the Warrants; and

 
 
(h)
“Warrants” means the warrants of the Company issued and presently authorized and
for the time being outstanding.

 
1.2           Gender
 
Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.
 
1.3           Interpretation not affected by Headings
 
The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

 
2

--------------------------------------------------------------------------------

 
1.4           Applicable Law
 
The Warrant and the terms hereof are governed by the laws of the State of Nevada
and the federal laws applicable therein.  The Holder, in the Holder’s personal
or corporate capacity and, if applicable, on behalf of each beneficial purchaser
for whom the Holder is acting, irrevocably attorns to the jurisdiction of the
courts of the State of Nevada.
 
2.
ISSUE OF WARRANTS

 
2.1           Additional Warrants
 
The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.
 
2.2           Warrants to Rank Pari Passu
 
All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.
 
2.3           Issue in substitution for Lost Warrants
 
 
(a)
In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company, at
its discretion, may issue and deliver a new Warrant of like date and tenor as
the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

 
 
(b)
The applicant for the issue of a new Warrant pursuant hereto will bear the cost
of the issue thereof and in case of loss, destruction or theft furnish to the
Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its discretion, and will pay the
reasonable charges of the Company in connection therewith.

 
2.4           Warrant Holder Not a Shareholder
 
The holding of a Warrant will not constitute the Holder thereof as a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.
 
3.
NOTICE

 
3.1           Notice to Warrant Holder
 
Any notice required or permitted to be given to the Holder will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder's Warrant or to such other

 
3

--------------------------------------------------------------------------------

 
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labor disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.
 
3.2           Notice to the Company
 
Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:


Anavex Life Sciences Corp.
27 Marathonos Ave.
15351 Athens, Greece


Attention: President


Fax No. +1 250 764 9701
 
4.
EXERCISE OF WARRANTS

 
4.1           Method of Exercise of Warrants
 
The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified check payable to the Company for the purchase price applicable at
the time of surrender in respect of the shares subscribed for in lawful money of
the United States of America, to the Company at the address set forth in, or
from time to time specified by the Company pursuant to, Section 3.2.
 
4.2           Effect of Exercise of Warrants
 
 
(a)
Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

 
 
(b)
Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him, her or them at his, her or their respective
addresses specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.


 
4

--------------------------------------------------------------------------------

 
 
 
 

4.3           Subscription for Less Than Entitlement
 
The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which the Holder is entitled to purchase pursuant to the
surrendered Warrant. In the event of any purchase of a number of shares less
than the number which can be purchased pursuant to a Warrant, the Holder thereof
upon exercise thereof will in addition be entitled to receive a new Warrant in
respect of the balance of the shares which the Holder is entitled to purchase
pursuant to the surrendered Warrant and which are not then purchased.
 
4.4           Warrants for Fractions of Shares
 
To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.
 
4.5           Expiration of Warrants
 
After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.
 
4.6           Time of Essence
 
Time will be of the essence hereof.
 
4.7           Subscription Price
 
Each Warrant is exercisable at a price per share (the “Exercise Price”) of
US$_____.  One Warrant and the Exercise Price are required to subscribe for each
share during the term of the Warrants.
 
4.8           Adjustment of Exercise Price
 
 
(a)
The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

 
 
(i)
If and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be.

 
 
(ii)
In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a “Reorganization”), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the


 
5

--------------------------------------------------------------------------------

 

 
 
Company's resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

 
In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.
 
The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).
 
 
(b)
The adjustments provided for in this Section 4.8 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

 
4.9           Determination of Adjustments
 
If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company's Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America that the
Company may designate and who will have access to all appropriate records and
such determination will be binding upon the Company and the Holders of the
Warrants.
 
5.
WAIVER OF CERTAIN RIGHTS AND IMMUNITY OF SHAREHOLDERS, ETC.

 
The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, director or officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.
 
6.
MODIFICATION OF TERMS, ETC.

 
6.1           Modification of Terms and Conditions for Certain Purposes
 
From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.
 
6.2           Warrants Not Transferable
 
The Warrant and all rights attached to it are not transferable.

 
6

--------------------------------------------------------------------------------

 
 
DATED as of the date first above written in these Terms and Conditions.
 
ANAVEX LIFE SCIENCES CORP.
 
Per:           
Authorized Signatory
 



 
7

--------------------------------------------------------------------------------

 
 
WARRANT EXERCISE FORM


To:           Anavex Life Sciences Corp.
27 Marathonos Ave.
15351 Athens, Greece
 
The undersigned Holder of the within Warrants hereby subscribes for ____________
shares of common stock (the “Shares”) of Anavex Life Sciences Corp. (the
“Company”) pursuant to the within Warrants at US$_____ per Share on the terms
specified in the said Warrants.  This subscription is accompanied by a certified
check or bank draft payable to or to the order of the Company for the whole
amount of the purchase price of the Shares.
 
The undersigned represents that, at the time of the exercise of these Warrants,
all of the representations and warranties contained in Section 6 of the
Subscription Agreement between the Company and the undersigned pursuant to which
these Warrants were issued are true and accurate.
 
Please register the share certificates as follows:
Registration Instructions
 
Delivery Instructions
     
Name
 
Name
     
Address
 
Address
     
City
 
City
     
Province or State & Postal Code or Zip
 
Province or State & Postal Code or Zip
         
Phone No.

 
(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).
 
REPRESENTATIONS AND WARRANTIES
 
The undersigned is not a “U.S. person”, as such term is defined in Regulation S
as promulgated under the United States Securities Act of 1933, at the time of
the exercise of the Warrants.
 
LEGENDS
 
The certificates representing the shares acquired on the exercise of the
Warrants will bear a U.S. legend in substantially the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

 
8

--------------------------------------------------------------------------------

 
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.


DATED this ________  day of __________________ , ______.


WITNESSED BY
 
WARRANT HOLDER
X
 
X
Signature
 
Signature
     
Name (Please Print)
 
Name (Please Print)
     
Address
 
Address
     
City
 
City
     
Province or State & Postal Code or Zip
 
Province or State & Postal Code or Zip

 
INSTRUCTIONS FOR SUBSCRIPTION
 
The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever.  If there is more than one subscriber, all must sign.  In
the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.  If the Warrant
certificate and the form of subscription are being forwarded by mail, registered
mail must be employed.



 
9

--------------------------------------------------------------------------------

 
